CHRISTIAN, J.
The offense is assault with intent to murder; the punishment, confinement in the penitentiary for 15 years.
There were no exceptions to the court’s charge and no bills of exception are brought forward. The evidence is sufficient to support the conviction. Appellant’s wife had sued him for a divorce. They had agreed to meet in her lawyer’s office. Prior to their meeting, appellant borrowed a pistol and placed it in a desk drawer in the lawyer’s office. According to the state’s testimony, shortly after appellant, his wife, and the lawyer entered the office, appellant shot and dangerously wounded his wife. The lawyer struggled with him, and appellant fired upon him. Appellant testified that he was attempting to kill himself when he accidentally shot his wife. He denied that he intended to kill his wife.
The judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.